Citation Nr: 0633140	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to an effective date prior to October 23, 2002 
for service connection for bilateral hearing loss.  

2.  Entitlement to an effective date prior to October 23, 
2002 for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1961 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In May 2006, the veteran appeared at a hearing before the 
undersigned, then Acting Veterans Law Judge.  A transcript is 
in the record. 


FINDINGS OF FACT

1. In a rating decision in December 1983, the RO denied the 
claim of service connection for bilateral hearing loss; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision, denying service connection for bilateral 
hearing loss. 

2. On October 23, 2002, the RO received the current claim of 
service connection for bilateral hearing loss and tinnitus.  

3. Between the rating decision in December 1983 decision and 
the current claim, received on October 23, 2002, there was no 
formal or informal claim of service connection for bilateral 
hearing loss or tinnitus. 


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to October 23, 
2002 for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  

2. The criteria for an effective date prior to October 23, 
2002 for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 
3.400 (2006).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In October 2002, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for bilateral hearing loss and tinnitus. 
Where, as here, service connection has been granted and an 
initial disability rating and an effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date for service connection. Dingess at 19 Vet. App. 473.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The claims on appeal are 
for earlier effective dates for service connection.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Earlier Effective Dates 

The veteran asserts that he is entitled to an effect dates 
prior to October 23, 2002 for service connection for 
bilateral hearing loss and tinnitus.  In May 2006, the 
veteran testified that he had filed a claim of service 
connection for hearing loss in 1983, while living in Ohio, 
but he was never notified of VA's decision as he moved from 
Ohio to Texas. 

Procedural and Factual Background 

In a rating decision in December 1983, the Cleveland RO 
denied the veteran's claim of service connection for 
bilateral hearing loss.  After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights in January 1984, he did not appeal the rating 
decision, denying service connection for bilateral hearing 
loss.  The notice was mailed to an address in Ohio, the same 
address that the veteran listed on his application for 
service connection in September 1983.  By operation law, the 
rating decision in September 203 became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

There was no further correspondence or other claims filed by 
the veteran until his current claim of service connection for 
bilateral hearing loss and tinnitus was received at the RO on 
October 23, 2002.

In February 2003, the RO granted service connection for 
bilateral hearing loss and tinnitus, and assigned the 
effective date of October 23, 2002, the date of receipt of 
the claims for service connection for bilateral hearing loss 
and tinnitus.  

The Governing Law and Regulations

The effective date of an award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Analysis 

With regard to the claim for an earlier effective date for 
service connection for bilateral hearing loss, the earliest 
record of a claim for service connection for hearing loss 
following the RO's final rating decision in December 1983, 
denying the original claim of service connection for 
bilateral hearing loss, is the claim received on October 23, 
2002.  There is no evidence that a claim, formal or informal, 
evincing intent to file a claim of service connection for 
bilateral hearing loss was received between the RO's rating 
decision in December 1983 decision and the claim received on 
October 23, 2002, that is, the date of receipt of the current 
claim, as the claim was received more than 1 year after 
separation from service in April 1966.  38  C.F.R. § 3.155, 
3.157.  Given the foregoing, there is no basis for the 
assignment of an effective date for the grant of service 
connection for bilateral hearing loss prior to October 23, 
2002.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).   

In reaching this decision, the Board has considered the 
veteran's argument that he was not notified of the RO's 
rating decision in December 1983.  

There is a presumption of regularity that VA properly 
discharged its official duties by mailing the notice of the 
adverse determination to the last known address of the 
claimant, which may be rebut by submitting clear evidence to 
the effect that VA's regular mailing practices were not 
followed.  Woods v. Gober, 14 Vet. App. 214, 216-17 (2000). 

The record shows that by cover letter, dated in January 1994, 
the RO mailed notice of the adverse determination in December 
1983, denying service connection for bilateral hearing loss, 
to the veteran at an Ohio address listed in his application 
for compensation in September 1983 and on the report of VA 
examination in November 1983.  There is no indication that 
correspondence sent to the Ohio address was returned as 
undeliverable, and to the extent that he testified that he 
moved to Houston around the time he filed his claim, it was 
his responsibility to keep VA informed of any change of 
address.  Hyson v. Derwinski, 5 Vet. App. 262 (1993).  

The next communication from the veteran was in 2002, nearly 
19 years after issuance of the 1983 rating decision, and 
there is no basis upon which to find that the RO failed to 
send notice of the rating decision in December 1983 to the 
veteran's last known address.  The veteran's testimony that 
he did not received the notice of the December 1983 rating 
decision, denying his claim of service connection for 
bilateral hearing loss, is insufficient to rebut the 
presumption that VA properly discharged its duties by mailing 
the notice of the adverse determination to the last known 
address of the veteran.  Therefore, the veteran's argument 
that he did not receive notice of the rating decision in 
December 1983 does not extend the applicable time limit for 
initiating the appeal of the rating decision and the rating 
decision in December 1983 became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §3.104. 

Absent evidence that the veteran notified VA of a change of 
address and absent evidence that any notice sent to him at 
his last known address had been returned as undeliverable, VA 
was entitled to rely on the address of record at the time of 
the rating decision in December 1983.  Cross v. Brown, 9 Vet. 
App. 18, 19 (1996).

With regard to the claim for an earlier effective date of 
service connection for tinnitus, the veteran's claim was 
received on October 23, 2002.  There is no record that a 
claim of service connection for tinnitus was filed at any 
time prior to October 23, 2002.  Accordingly, the Board finds 
that the earliest allowable effective date for service 
connection for tinnitus is October 23, 2002, that is, the 
date of receipt of the current claim, as the claim was 
received more than 1 year after separation from service in 
April 1966. 


ORDER

An effective date prior to October 23, 2002, for service 
connection for bilateral hearing loss is denied.  

An effective date prior to October 23, 2002, for service 
connection for tinnitus is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


